Citation Nr: 0904395	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-30 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied the benefit sought 
on appeal.  The Veteran, who had active service from 
September 1961 to September 1993, appealed that decision to 
the BVA and the case was referred to the Board for appellate 
review. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).

REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Veteran has requested that he be afforded another 
VA examination, and under the facts and circumstances of this 
case, the Board agrees that an additional examination is 
necessary. 

In regards to the Veteran's bilateral hearing loss, the 
Veteran contends that the current evaluation assigned for his 
bilateral hearing loss does not accurately reflect the 
severity of that disability.  The relevant evidence for 
consideration in this case includes a VA audiometric 
evaluation performed in April 2007, and private hearing 
examinations performed in September 2006, January 2007, and 
April 2007.  Additionally, VA audiology consults were 
conducted in January 2005, March 2005, and September 2006.  
The Board notes that results obtained from private 
audiometric testing are not valid for evaluation purposes due 
to the fact that VA examinations follow a protocol that is 
mandated by law.  See 38 C.F.R. § 4.85.  However, a private 
hearing examination from January 2007 detected more 
significant hearing loss than noted in his April 2007 VA 
audiological examination a few months later.  For example, 
the puretone thresholds at 1000 Hz for both the right and 
left ear in January 2007 were 55 and 40, respectively.  The 
VA examination results at 1000 Hz revealed puretone 
thresholds of 45 and 35, respectively.  Further, the January 
2007 revealed an exceptional pattern of hearing impairment in 
the right ear pursuant to 38 C.F.R. § 4.86(a).  Additionally, 
during an August 2008 BVA hearing, the Veteran reported that 
his service-connected hearing loss has become more severe 
since his last examination.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that where the Veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992).  Because the Veteran claims that his hearing loss has 
increased in severity since the most recent VA examination, 
and because the medical evidence appears to offer some 
support for the Veteran's contentions, the Board finds that a 
new examination is necessary to reach a decision on this 
claim. 

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action: 

1.  The RO/AMC should contact the Veteran 
and inquire as to whether he has had any 
treatment for his hearing loss since 
2007.  If the Veteran indicates that he 
has received any pertinent treatment, the 
RO/AMC should obtain and associate those 
records with the claims file.  

2.  The Veteran should be afforded an 
audiological examination to determine the 
severity of his bilateral hearing loss.  
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
Veteran's hearing loss in detail.  A 
clear rationale for any opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or in the alternative, the 
claims file itself, must be made 
available to the examiner for review. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified. 



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

